
	

115 S1994 IS: Corrections Oversight, Recidivism Reduction, and Eliminating Costs for Taxpayers In Our National System Act of 2017
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1994
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mr. Cornyn (for himself, Mr. Whitehouse, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce recidivism and increase public safety, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Corrections Oversight, Recidivism Reduction, and Eliminating Costs for Taxpayers In Our National System Act of 2017 or the CORRECTIONS Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—CORRECTIONS Act Sec. 101. Recidivism reduction programming and productive activities. Sec. 102. Post-sentencing risk and needs assessment system. Sec. 103. Prerelease custody. Sec. 104. Reports. Sec. 105. Additional tools to promote recovery and prevent drug and alcohol abuse and dependence. Sec. 106. Promoting successful reentry. Sec. 107. Parole for juveniles. Sec. 108. Compassionate release initiative. TITLE II—Bureau of prisons secure firearms storage Sec. 201. Short title. Sec. 202. Findings. Sec. 203. Secure firearms storage. TITLE III—National Criminal Justice Commission Sec. 301. Short title. Sec. 302. Findings. Sec. 303. Establishment of commission. Sec. 304. Purpose of the commission. Sec. 305. Review, recommendations, and report. Sec. 306. Membership. Sec. 307. Administration. Sec. 308. Authorization for use of funds. Sec. 309. Sunset.  ICORRECTIONS Act 101.Recidivism reduction programming and productive activities (a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall—
 (1)conduct a review of recidivism reduction programming and productive activities, including prison jobs, offered in correctional institutions, including programming and activities offered in State correctional institutions, which shall include a review of research on the effectiveness of such programs;
 (2)conduct a survey to identify products, including products purchased by Federal agencies, that are currently manufactured overseas and could be manufactured by prisoners participating in a prison work program without reducing job opportunities for other workers in the United States; and
 (3)submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a strategic plan for the expansion of recidivism reduction programming and productive activities, including prison jobs, in Bureau of Prisons facilities required by section 3621(h)(1) of title 18, United States Code, as added by subsection (b).
 (b)AmendmentSection 3621 of title 18, United States Code, is amended by adding at the end the following:  (h)Recidivism reduction programming and productive activities (1)In generalThe Director of the Bureau of Prisons, shall, subject to the availability of appropriations, make available to all eligible prisoners appropriate recidivism reduction programming or productive activities, including prison jobs, in accordance with paragraph (2).
							(2)Expansion period
 (A)In generalIn carrying out this subsection, the Director of the Bureau of Prisons shall, not later than 5 years after the date of enactment of this subsection, ensure appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners.
								(B)Certification
 (i)In generalThe National Institute of Corrections shall evaluate all recidivism reduction programming or productive activities that are made available to eligible prisoners and determine whether such programming or activities may be certified as evidence-based and effective at reducing or mitigating offender risk and recidivism.
 (ii)ConsiderationsIn determining whether or not to issue a certification under clause (i), the National Institute of Corrections shall consult with internal or external program evaluation experts, including the Office of Management and Budget and the Comptroller General of the United States to identify appropriate evaluation methodologies for each type of program offered, and may use analyses of similar programs conducted in other correctional settings.
 (3)Recidivism reduction partnershipsNot later than 18 months after the date of enactment of this subsection, the Attorney General shall issue regulations requiring the official in charge of each correctional facility to ensure, subject to the availability of appropriations, that appropriate recidivism reduction programming and productive activities, including prison jobs, are available for all eligible prisoners within the time period specified in paragraph (2), by entering into partnerships with the following:
 (A)Nonprofit and other private organizations, including faith-based and community-based organizations, that provide recidivism reduction programming, on a paid or volunteer basis.
 (B)Educational institutions that will deliver academic classes in Bureau of Prisons facilities, on a paid or volunteer basis.
 (C)Nonprofit or other private organizations, including faith-based and community-based organizations, that will—
 (i)deliver occupational and vocational training and certifications in Bureau of Prisons facilities; (ii)provide equipment to facilitate occupational and vocational training or employment opportunities for prisoners;
 (iii)employ prisoners; or (iv)assist prisoners in prerelease custody or supervised release in finding employment.
 (D)Industry-sponsored organizations that deliver workforce development and training that lead to recognized certification and employment.
 (4)AssignmentsIn assigning prisoners to recidivism reduction programming and productive activities, the Director of the Bureau of Prisons shall use the Post-Sentencing Risk and Needs Assessment System described in section 3621A and shall ensure that—
 (A)to the extent practicable, prisoners are separated from prisoners of other risk classifications in accordance with best practices for effective recidivism reduction;
 (B)a prisoner who has been classified as low risk and without need for recidivism reduction programming shall participate in and successfully complete productive activities, including prison jobs, in order to maintain a low-risk classification;
 (C)a prisoner who has successfully completed all recidivism reduction programming to which the prisoner was assigned shall participate in productive activities, including a prison job; and
 (D)to the extent practicable, each eligible prisoner shall participate in and successfully complete recidivism reduction programming or productive activities, including prison jobs, throughout the entire term of incarceration of the prisoner.
 (5)Mentoring servicesAny person who provided mentoring services to a prisoner while the prisoner was in a penal or correctional facility of the Bureau of Prisons shall be permitted to continue such services after the prisoner has been transferred into prerelease custody, unless the person in charge of the penal or correctional facility of the Bureau of Prisons demonstrates, in a written document submitted to the person, that such services would be a significant security risk to the prisoner, persons who provide such services, or any other person.
 (6)Recidivism reduction program incentives and rewardsPrisoners who have successfully completed recidivism reduction programs and productive activities shall be eligible for the following:
								(A)Time credits
 (i)In generalSubject to clauses (ii) and (iii), a prisoner who has successfully completed a recidivism reduction program or productive activity that has been certified under paragraph (2)(B) shall receive time credits of 5 days for each period of 30 days of successful completion of such program or activity. A prisoner who is classified as low risk shall receive additional time credits of 5 days for each period of 30 days of successful completion of such program or activity.
 (ii)AvailabilityA prisoner may not receive time credits under this subparagraph for successfully completing a recidivism reduction program or productive activity—
 (I)before the date of enactment of this subsection; or (II)during official detention before the date on which the prisoner’s sentence commences under section 3585(a).
 (iii)ExclusionsNo credit shall be awarded under this subparagraph to a prisoner serving a sentence for a second or subsequent conviction for a Federal offense imposed after the date on which the prisoner’s first such conviction became final, which shall not include any offense under section 1152 or section 1153 for which the prisoner was sentenced to less than 13 months. No credit shall be awarded under this subparagraph to a prisoner with 13 or more criminal history points, as determined under the sentencing guidelines, at the time of sentencing, unless the court determines in writing at sentencing that the defendant’s criminal history category substantially overrepresents the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit other crimes and exercises its authority to lower the defendant's criminal history category. No credit shall be awarded under this subparagraph to any prisoner serving a sentence of imprisonment for conviction for any of the following offenses:
 (I)A Federal crime of terrorism, as defined in section 2332b(g)(5). (II)A Federal crime of violence, as defined in section 16.
 (III)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911).
 (IV)Engaging in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act (21 U.S.C. 848).
 (V)A Federal crime involving child exploitation, as defined in section 2 of the PROTECT Our Children Act of 2008 (34 U.S.C. 21101).
 (VI)A violation of— (aa)chapter 11 (relating to bribery, graft, and conflicts of interest);
 (bb)chapter 29 (relating to elections and political activities); (cc)section 1028A, 1031, or 1040 (relating to fraud);
 (dd)chapter 63 involving a scheme or artifice to deprive another of the intangible right of honest services;
 (ee)chapter 73 (relating to obstruction of justice); (ff)chapter 95 or 96 (relating to racketeering and racketeer influenced and corrupt organizations); or
 (gg)chapter 110 (relating to sexual exploitation and other abuse of children). (iv)Identification of covered offensesNot later than 1 year after the date of enactment of this subsection, the United States Sentencing Commission shall prepare and submit to the Director of the Bureau of Prisons a list of all Federal offenses described in subclauses (I) through (VI) of clause (iii), and shall update such list on an annual basis.
 (B)Other incentivesThe Bureau of Prisons shall develop policies to provide appropriate incentives for successful completion of recidivism reduction programming and productive activities, other than time credit pursuant to subparagraph (A), including incentives for prisoners who are precluded from earning credit under subparagraph (A)(iii). Such incentives may include additional telephone or visitation privileges for use with family, close friends, mentors, and religious leaders.
 (C)PenaltiesThe Bureau of Prisons may reduce rewards a prisoner has previously earned under subparagraph (A) for prisoners who violate the rules of the penal or correctional facility in which the prisoner is imprisoned, a recidivism reduction program, or a productive activity.
 (D)Relation to other incentive programsThe incentives described in this paragraph shall be in addition to any other rewards or incentives for which a prisoner may be eligible, except that a prisoner shall not be eligible for the time credits described in subparagraph (A) if the prisoner has accrued time credits under another provision of law based solely upon participation in, or successful completion of, such program.
 (7)Successful completionFor purposes of this subsection, a prisoner— (A)shall be considered to have successfully completed a recidivism reduction program or productive activity, if the Bureau of Prisons determines that the prisoner—
 (i)regularly attended and participated in the recidivism reduction program or productive activity; (ii)regularly completed assignments or tasks in a manner that allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity;
 (iii)did not regularly engage in disruptive behavior that seriously undermined the administration of the recidivism reduction program or productive activity; and
 (iv)satisfied the requirements of clauses (i) through (iii) for a time period that is not less than 30 days and allowed the prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity; and
 (B)for purposes of paragraph (6)(A), may be given credit for successful completion of a recidivism reduction program or productive activity for the time period during which the prisoner participated in such program or activity if the prisoner satisfied the requirements of subparagraph (A) during such time period, notwithstanding that the prisoner continues to participate in such program or activity.
 (8)DefinitionsIn this subsection: (A)Eligible prisonerThe term eligible prisoner means—
 (i)an individual who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense; or
 (ii)an individual within the custody of the Bureau of Prisons, including an individual in a Bureau of Prisons contracted facility.
 (B)Productive activityThe term productive activity— (i)means a group or individual activity, including holding a job as part of a prison work program, that is designed to allow prisoners classified as having a lower risk of recidivism to maintain such classification, when offered to such prisoners; and
 (ii)may include the delivery of the activities described in subparagraph (C)(i)(II) to other prisoners. (C)Recidivism reduction programThe term recidivism reduction program means—
 (i)a group or individual activity that— (I)has been certified to reduce recidivism or promote successful reentry; and
 (II)may include— (aa)classes on social learning and life skills;
 (bb)classes on morals or ethics; (cc)academic classes;
 (dd)cognitive behavioral treatment; (ee)mentoring;
 (ff)occupational and vocational training; (gg)faith-based classes or services;
 (hh)domestic violence education and deterrence programming; (ii)victim-impact classes or other restorative justice programs;
 (jj)industry-sponsored workforce development, education, or training; and (kk)a prison job; and
 (ii)shall include— (I)a productive activity; and
 (II)recovery programming. (D)Recovery programmingThe term recovery programming means a course of instruction or activities, other than a course described in subsection (e), that has been demonstrated to reduce drug or alcohol abuse or dependence among participants, or to promote recovery among individuals who have previously abused alcohol or drugs, to include appropriate medication-assisted treatment..
				(c)No consideration of earned time credit eligibility during sentencing
 (1)In generalSection 3553 of title 18, United States Code, is amended—
 (A)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; (B)in subsection (e)(3), as so redesignated, by striking subsection (c) and inserting subsection (d); and
 (C)by inserting after subsection (a) the following:
							
 (b)In imposing a sentence, the court shall not consider the defendant’s eligibility or potential eligibility for credit under section 3621(e), 3621(h), or 3624(b) or any similar provision of law, but shall not be prohibited from informing the defendant of the existence of such credits or related programs..
 (2)Technical and conforming amendmentsSection 3742 of title 18, United States Code, is amended— (A)in subsection (e)(3)—
 (i)in subparagraph (A), by striking section 3553(c) and inserting section 3553(d); (ii)in subparagraph (B)(ii), by striking section 3553(b) and inserting section 3553(c); and
 (iii)in subparagraph (C), by striking section 3553(c) and inserting section 3553(d); (B)in subsection (g)(2), by striking section 3553(c) and inserting section 3553(d); and
 (C)in subsection (j)(1)(B), by striking section 3553(b) and inserting section 3553(c). 102.Post-sentencing risk and needs assessment system (a)In generalSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section 3621 the following:
					
						3621A.Post-sentencing risk and needs assessment system
 (a)In generalNot later than 6 months after the date of the enactment of this section, the Attorney General shall develop for use by the Bureau of Prisons an offender risk and needs assessment system, to be known as the Post-Sentencing Risk and Needs Assessment System or the Assessment System, which shall—
 (1)assess and determine the recidivism risk level of all prisoners and classify each prisoner as having a low, moderate, or high risk of recidivism;
 (2)to the extent practicable, assess and determine the risk of violence of all prisoners; (3)ensure that, to the extent practicable, low-risk prisoners are grouped together in housing and assignment decisions;
 (4)assign each prisoner to appropriate recidivism reduction programs or productive activities based on the prisoner’s risk level and the specific criminogenic needs of the prisoner, and in accordance with section 3621(h)(4);
 (5)reassess and update the recidivism risk level and programmatic needs of each prisoner pursuant to the schedule set forth in subsection (c)(2), and assess changes in the prisoner’s recidivism risk within a particular risk level; and
 (6)provide information on best practices concerning the tailoring of recidivism reduction programs to the specific criminogenic needs of each prisoner so as to effectively lower the prisoner’s risk of recidivating.
								(b)Development of system
 (1)In generalIn designing the Assessment System, the Attorney General shall— (A)use available research and best practices in the field and consult with academic and other criminal justice experts as appropriate;
 (B)ensure that the Assessment System measures indicators of progress and improvement, and of regression, including newly acquired skills, attitude, and behavior changes over time, through meaningful consideration of dynamic risk factors, such that—
 (i)all prisoners at each risk level other than low risk have a meaningful opportunity to progress to a lower risk classification during the period of the incarceration of the prisoner through changes in dynamic risk factors; and
 (ii)all prisoners on prerelease custody, other than prisoners classified as low risk, have a meaningful opportunity to progress to a lower risk classification during such custody through changes in dynamic risk factors;
 (C)ensure that the Assessment System is adjusted on a regular basis, but not less frequently than every 3 years, to take account of the best statistical evidence of effectiveness in reducing recidivism rates; and
 (D)ensure that the Assessment System does not result in unwarranted disparities, including by— (i)regularly evaluating rates of recidivism among similarly classified prisoners to identify any unwarranted disparities in such rates, including disparities among similarly classified prisoners of different racial groups; and
 (ii)adjusting the Assessment System to reduce such disparities to the greatest extent possible. (2)Risk and needs assessment toolsIn carrying out this subsection, the Attorney General shall—
 (A)develop a suitable intake assessment tool to perform the initial assessments and determinations described in subsection (a)(1), and to make the assignments described in paragraphs (3) and (4) of subsection (a);
 (B)develop a suitable reassessment tool to perform the reassessments and updates described in subsection (a)(5); and
 (C)develop a suitable tool to assess the recidivism risk level of prisoners in prerelease custody. (3)Use of existing risk and needs assessment tools permittedIn carrying out this subsection, the Attorney General may use existing risk and needs assessment tools, as appropriate, for the assessment tools required under paragraph (2).
 (4)Use of presentence reportIn carrying out this subsection, the Attorney General shall coordinate with the United States Probation and Pretrial Services to ensure that the findings of the Presentence Report of each offender are available and considered in the Assessment System.
 (5)ValidationIn carrying out this subsection, the Attorney General shall statistically validate the risk and needs assessment tools on the Federal prison population, or ensure that the tools have been so validated. To the extent such validation cannot be completed with the time period specified in subsection (a), the Attorney General shall ensure that such validation is completed as soon as is practicable.
 (6)Relationship with existing classification systemsThe Bureau of Prisons may incorporate its existing Inmate Classification System into the Assessment System if the Assessment System assesses the risk level and criminogenic needs of each prisoner and determines the appropriate security level institution for each prisoner. Before the development of the Assessment System, the Bureau of Prisons may use the existing Inmate Classification System, or a pre-existing risk and needs assessment tool that can be used to classify prisoners consistent with subsection (a)(1), or can be reasonably adapted for such purpose, for purposes of this section, section 3621(h), and section 3624(c).
								(c)Risk assessment
 (1)Initial assessmentsNot later than 12 months after the date on which the Attorney General develops the Assessment System, the Bureau of Prisons shall determine the risk level and criminogenic needs of each prisoner using the Assessment System.
 (2)Reassessments and updatesThe Bureau of Prisons shall update the assessment of each prisoner required under paragraph (1)— (A)not less frequently than once each year for any prisoner whose anticipated release date is within 3 years;
 (B)not less frequently than once every 2 years for any prisoner whose anticipated release date is within 10 years; and
 (C)not less frequently than once every 3 years for any other prisoner. (d)Assignment of recidivism reduction programs or productive activitiesThe Assessment System shall provide guidance on the kind and amount of recidivism reduction programming or productive activities appropriate for each prisoner.
 (e)Bureau of prisons trainingThe Attorney General shall develop training protocols and programs for Bureau of Prisons officials and employees responsible for administering the Assessment System. Such training protocols shall include a requirement that personnel of the Bureau of Prisons demonstrate competence in using the methodology and procedure developed under this section on a regular basis.
 (f)Information from presentence reportThe Attorney General shall ensure that the Bureau of Prisons uses relevant information from the Presentence Report of each offenders when conducting an assessment under this section.
 (g)Quality assuranceIn order to ensure that the Bureau of Prisons is using the Assessment System in an appropriate and consistent manner, the Attorney General shall monitor and assess the use of the Assessment System and shall conduct periodic audits of the use of the Assessment System at facilities of the Bureau of Prisons.
 (h)Determinations and classifications unreviewableSubject to any constitutional limitations, there shall be no right of review, right of appeal, cognizable property interest, or cause of action, either administrative or judicial, arising from any determination or classification made by any Federal agency or employee while implementing or administering the Assessment System, or any rules or regulations promulgated under this section.
 (i)DefinitionsIn this section: (1)Dynamic risk factorThe term dynamic risk factor means a characteristic or attribute that has been shown to be relevant to assessing risk of recidivism and that can be modified based on a prisoner’s actions, behaviors, or attitudes, including through completion of appropriate programming or other means, in a prison setting.
 (2)Recidivism riskThe term recidivism risk means the likelihood that a prisoner will commit additional crimes for which the prisoner could be prosecuted in a Federal, State, or local court in the United States.
 (3)Recidivism reduction program; productive activity; recovery programmingThe terms recidivism reduction program, productive activity, and recovery programming shall have the meaning given such terms in section 3621(h)(8).. (b)Technical and conforming amendmentThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3621 the following:
					3621A. Post-sentencing risk and needs assessment system..
				103.Prerelease custody
 (a)In generalSection 3624(c) of title 18, United States Code, is amended— (1)in paragraph (1), by striking the period at the end of the second sentence and inserting or home confinement, subject to the limitation that no prisoner may serve more than 10 percent of the prisoner’s imposed sentence in home confinement pursuant to this paragraph.;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Credit for recidivism reductionNotwithstanding the 10 percent limit described in paragraph (1) and in addition to any time spent in prerelease custody pursuant to paragraph (1), a prisoner shall spend an additional portion of the final months of the prisoner’s sentence, equivalent to the amount of time credit the prisoner has earned pursuant to section 3621(h)(6)(A), in prerelease custody, if—
 (A)the prisoner’s most recent risk and needs assessment, conducted within 1 year of the date on which the prisoner would first be eligible for transfer to prerelease custody pursuant to paragraph (1) and this paragraph, reflects that the prisoner is classified as low or moderate risk; and
 (B)for a prisoner classified as moderate risk, the prisoner’s most recent risk and needs assessment reflects that the prisoner’s risk of recidivism has declined during the period of the prisoner’s incarceration.
 (3)Types of prerelease custodyA prisoner eligible to serve a portion of the prisoner’s sentence in prerelease custody pursuant to paragraph (2) may serve such portion in a residential reentry center, on home confinement, or, subject to paragraph (5), on community supervision, in accordance with the following guidelines:
 (A)Lower-risk, lower-need prisoners shall be placed directly into home confinement or community supervision.
 (B)Residential reentry center placements shall be reserved for the higher-risk, higher-need prisoners.; (3)by redesignating paragraphs (4) through (6) as paragraphs (9) through (11), respectively;
 (4)by inserting the following after paragraph (3):  (4)Home confinement (A)In generalUpon placement in home confinement pursuant to paragraph (2), a prisoner shall—
 (i)be subject to 24-hour electronic monitoring that enables the prompt identification of any violation of clause (ii);
 (ii)remain in the prisoner’s residence, with the exception of the following activities, subject to approval by the Director of the Bureau of Prisons—
 (I)participation in a job, job-seeking activities, or job-related activities, including an apprenticeship;
 (II)participation in recidivism reduction programming or productive activities assigned by the Post-Sentencing Risk and Needs Assessment System, or similar activities approved in advance by the Director of the Bureau of Prisons;
 (III)participation in community service; (IV)crime victim restoration activities;
 (V)medical treatment; or (VI)religious activities; and
 (iii)comply with such other conditions as the Director of the Bureau of Prisons deems appropriate. (B)Alternative means of monitoringIf compliance with subparagraph (A)(i) is infeasible due to technical limitations or religious considerations, the Director of the Bureau of Prisons may employ alternative means of monitoring that are determined to be as effective or more effective than electronic monitoring.
 (C)ModificationsThe Director of the Bureau of Prisons may modify the conditions of the prisoner’s home confinement for compelling reasons, if the prisoner’s record demonstrates exemplary compliance with such conditions.
								(5)Community supervision
 (A)Time credit less than 36 monthsAny prisoner described in subparagraph (D) who has earned time credit of less than 36 months pursuant to section 3621(h)(6)(A) shall be eligible to serve no more than one-half of the amount of such credit on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (B)Time credit of 36 months or moreAny prisoner described in subparagraph (D) who has earned time credit of 36 months or more pursuant to section 3621(h)(6)(A) shall be eligible to serve the amount of such credit exceeding 18 months on community supervision, if the prisoner satisfies the conditions set forth in subparagraph (C).
 (C)Conditions of community supervisionA prisoner placed on community supervision shall be subject to such conditions as the Director of the Bureau of Prisons deems appropriate. A prisoner on community supervision may remain on community supervision until the conclusion of the prisoner’s sentence of incarceration if the prisoner—
 (i)complies with all conditions of prerelease custody; (ii)remains current on any financial obligations imposed as part of the prisoner’s sentence, including payments of court-ordered restitution arising from the offense of conviction; and
 (iii)refrains from committing any State, local, or Federal offense. (D)Covered prisonersA prisoner described in this subparagraph is a prisoner who—
 (i)is classified as low risk by the Post-Sentencing Risk and Needs Assessment System in the assessment conducted for purposes of paragraph (2); or
 (ii)is subsequently classified as low risk by the Post-Sentencing Risk and Needs Assessment System. (6)ViolationsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau of Prisons may revoke the prisoner’s prerelease custody and require the prisoner to serve the remainder of the prisoner’s term of incarceration, or any portion thereof, in prison, or impose additional conditions on the prisoner’s prerelease custody as the Director of the Bureau of Prisons deems appropriate. If the violation is nontechnical in nature, the Director of the Bureau of Prisons shall revoke the prisoner’s prerelease custody.
 (7)Credit for prerelease custodyUpon completion of a prisoner’s sentence, any term of supervised release imposed on the prisoner shall be reduced by the amount of time the prisoner served in prerelease custody pursuant to paragraph (2).
 (8)Agreements with united states probation and pretrial servicesThe Director of the Bureau of Prisons shall, to the greatest extent practicable, enter into agreements with the United States Probation and Pretrial Services to supervise prisoners placed in home confinement or community supervision under this subsection. Such agreements shall authorize United States Probation and Pretrial Services to exercise the authority granted to the Director of the Bureau of Prisons pursuant to paragraphs (4), (5), and (12). Such agreements shall take into account the resource requirements of United States Probation and Pretrial Services as a result of the transfer of Bureau of Prisons inmates to prerelease custody and shall provide for the transfer of monetary sums necessary to comply with such requirements. United States Probation and Pretrial Services shall, to the greatest extent practicable, offer assistance to any prisoner not under its supervision during prerelease custody under this subsection.; and
 (5)by inserting at the end the following:  (12)Determination of appropriate conditions for prerelease custodyIn determining appropriate conditions for prerelease custody pursuant to this subsection, and in accordance with paragraph (5), the Director of the Bureau of Prisons shall, to the extent practicable, subject prisoners who demonstrate continued compliance with the requirements of such prerelease custody to increasingly less restrictive conditions, so as to most effectively prepare such prisoners for reentry. No prisoner shall be transferred to community supervision unless the length of the prisoner’s eligibility for community supervision pursuant to paragraph (5) is equivalent to or greater than the length of the prisoner’s remaining period of prerelease custody.
 (13)Aliens subject to deportationIf the prisoner is an alien whose deportation was ordered as a condition of supervised release or who is subject to a detainer filed by Immigration and Customs Enforcement for the purposes of determining the alien’s deportability, the Director of the Bureau of Prisons shall, upon the prisoner’s transfer to prerelease custody pursuant to paragraphs (1) and (2), deliver the prisoner to United States Immigration and Customs Enforcement for the purpose of conducting proceedings relating to the alien’s deportation.
							(14)Notice of transfer to prerelease custody
 (A)In generalThe Director of the Bureau of Prisons may not transfer a prisoner to prerelease custody pursuant to paragraph (2) if the prisoner has been sentenced to a term of incarceration of more than 3 years, unless the Director of the Bureau of Prisons provides prior notice to the sentencing court and the United States Attorney’s Office for the district in which the prisoner was sentenced.
 (B)Time requirementThe notice required under subparagraph (A) shall be provided not later than 6 months before the date on which the prisoner is to be transferred.
 (C)Contents of noticeThe notice required under subparagraph (A) shall include the following information: (i)The amount of credit earned pursuant to paragraph (2).
 (ii)The anticipated date of the prisoner’s transfer. (iii)The nature of the prisoner’s planned prerelease custody.
 (iv)The prisoner’s behavioral record. (v)The most recent risk assessment of the prisoner.
									(D)Hearing
 (i)In generalOn motion of the Government, the sentencing court may conduct a hearing on the prisoner’s transfer to prerelease custody.
 (ii)Prisoner’s presenceThe prisoner shall have the right to be present at a hearing described in clause (i), unless the prisoner waives such right. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iii)MotionA motion filed by the Government seeking a hearing— (I)shall set forth the basis for the Government’s request that the prisoner’s transfer be denied or modified pursuant to subparagraph (E) and include input from local law enforcement authorities regarding prior conduct or any other relevant information; and
 (II)shall not require the Court to conduct a hearing described in clause (i). (iv)Justice Department review of transfers to prerelease custodyIf the Department of Justice does not seek a hearing under this subparagraph to deny or modify a prisoner’s transfer to prerelease custody, the Department of Justice prior to such transfer shall make a determination to that effect in writing, including the reasons for that determination.
 (E)Determination of the courtThe court may deny the transfer of the prisoner to prerelease custody or modify the terms of such transfer, if, after conducting a hearing pursuant to subparagraph (D), the court finds in writing, by a preponderance of the evidence, that the transfer of the prisoner is inconsistent with the factors specified in paragraphs (2), (6), and (7) of section 3553(a)..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
				104.Reports
				(a)Annual reports
 (1)ReportsNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Attorney General, in coordination with the Comptroller General of the United States, shall submit to the appropriate committees of Congress a report that contains the following:
 (A)A summary of the activities and accomplishments of the Attorney General in carrying out this title and the amendments made by this title.
 (B)An assessment of the status and use of the Post-Sentencing Risk and Needs Assessment System by the Bureau of Prisons, including the number of prisoners classified at each risk level under the Post-Sentencing Risk and Needs Assessment System at each facility of the Bureau of Prisons.
 (C)A summary and assessment of the types and effectiveness of the recidivism reduction programs and productive activities in facilities operated by the Bureau of Prisons, including—
 (i)evidence about which programs and activities have been shown to reduce recidivism; (ii)the capacity of each program and activity at each facility, including the number of prisoners along with the risk level of each prisoner enrolled in each program and activity; and
 (iii)identification of any problems or shortages in capacity of such programs and activities, and how these should be remedied.
 (D)An assessment of budgetary savings resulting from this title and the amendments made by this title, to include—
 (i)a summary of the amount of savings resulting from the transfer of prisoners into prerelease custody under this title and the amendments made by this title, including savings resulting from the avoidance or deferral of future construction, acquisition, or operations costs;
 (ii)a summary of the amount of savings resulting from any decrease in recidivism that may be attributed to the implementation of the Post-Sentencing Risk and Needs Assessment System or the increase in recidivism reduction programs and productive activities required by this title and the amendments made by this title;
 (iii)a strategy to reinvest such savings into other Federal, State, and local law enforcement activities and expansions of recidivism reduction programs and productive activities in the Bureau of Prisons; and
 (iv)a description of how the reduced expenditures on Federal corrections and the budgetary savings resulting from this title, and the amendments made by this title, are currently being used and will be used to—
 (I)increase investment in law enforcement and crime prevention to combat gangs of national significance and high-level drug traffickers through the High Intensity Drug Trafficking Areas program and other task forces;
 (II)hire, train, and equip law enforcement officers and prosecutors; and (III)promote crime reduction programs using evidence-based practices and strategic planning to help reduce crime and criminal recidivism.
								(2)Reinvestment of savings to fund public safety programming
 (A)In generalBeginning in the first fiscal year after the first report is submitted under paragraph (1), and every fiscal year thereafter, the Attorney General shall—
 (i)determine the covered amount for the previous fiscal year in accordance with subparagraph (B); and (ii)use an amount of funds appropriated to the Department of Justice that is not less than 90 percent of the covered amount for the purposes described in subparagraph (C).
 (B)Covered amountFor purposes of this paragraph, the term covered amount means, using the most recent report submitted under paragraph (1), the amount equal to the sum of the amount described in paragraph (1)(D)(i) for the fiscal year and the amount described in paragraph (1)(D)(ii) for the fiscal year.
 (C)Use of fundsThe funds described in subparagraph (A)(ii) shall be used, consistent with paragraph (1)(D)(iii), to achieve each of the following objectives:
 (i)Ensure that, not later than 6 years after the date of enactment of this Act, recidivism reduction programs or productive activities are available to all eligible prisoners.
 (ii)Ensure compliance with the resource needs of United States Probation and Pretrial Services resulting from an agreement under section 3624(c)(8) of title 18, United States Code, as added by this title.
 (iii)Supplement funding for programs that increase public safety by providing resources to State and local law enforcement officials, including for the adoption of innovative technologies and information sharing capabilities.
 (b)Prison work programs reportNot later than 180 days after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the status of prison work programs at facilities operated by the Bureau of Prisons, including—
 (1)a strategy to expand the availability of such programs without reducing job opportunities for workers in the United States who are not in the custody of the Bureau of Prisons;
 (2)an assessment of the feasibility of expanding such programs, consistent with the strategy required under paragraph (1), so that, not later than 5 years after the date of enactment of this Act, not less than 75 percent of eligible low-risk offenders have the opportunity to participate in a prison work program for not less than 20 hours per week; and
 (3)a detailed discussion of legal authorities that would be useful or necessary to achieve the goals described in paragraphs (1) and (2).
					(c)Reporting on recidivism rates
 (1)In generalBeginning 1 year after the date of enactment of this Act, and every year thereafter, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall report to the appropriate committees of Congress on rates of recidivism among individuals who have been released from Federal prison and who are under judicial supervision, including the rates of recidivism at regular annual intervals during the 10-year period after release from prison.
 (2)ContentsThe report required under paragraph (1) shall contain information on rates of recidivism among former Federal prisoners, including information on rates of recidivism among former Federal prisoners based on the following criteria:
 (A)Primary offense charged. (B)Length of sentence imposed and served.
 (C)Bureau of Prisons facility or facilities in which the prisoner’s sentence was served. (D)Recidivism reduction programming that the prisoner successfully completed, if any.
 (E)The prisoner’s assessed risk of recidivism. (3)AssistanceThe Administrative Office of the United States Courts shall provide to the Attorney General any information in its possession that is necessary for the completion of the report required under paragraph (1).
 (d)Reporting on excluded prisonersNot later than 8 years after the date of enactment of this Act, the Attorney General shall submit to the appropriate committees of Congress a report on the effectiveness of recidivism reduction programs and productive activities offered to prisoners described in section 3621(h)(6)(A)(iii) of title 18, United States Code, as added by this title, as well as those ineligible for credit toward prerelease custody under section 3624(c)(2) of title 18, United States Code, as added by this title, which shall review the effectiveness of different categories of incentives in reducing recidivism.
 (e)DefinitionThe term appropriate committees of Congress means— (1)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the Senate; and
 (2)the Committee on the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related Agencies of the Committee on Appropriations of the House of Representatives.
					105.Additional tools to promote recovery and prevent drug and alcohol abuse and dependence
				(a)Reentry and recovery planning
 (1)Presentence reportsSection 3552 of title 18, United States Code, is amended— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
 (B)by inserting after subsection (a) the following:  (b)Reentry and recovery planning (1)In generalIn addition to the information required by rule 32(d) of the Federal Rules of Criminal Procedure, the report submitted pursuant to subsection (a) shall contain the following information, unless such information is required to be excluded pursuant to rule 32(d)(3) of the Federal Rules of Criminal Procedure or except as provided in paragraph (2):
 (A)Information about the defendant’s history of substance abuse and addiction, if applicable. (B)Information about the defendant’s service in the Armed Forces of the United States and veteran status, if applicable.
 (C)A detailed plan, which shall include the identification of programming provided by the Bureau of Prisons that is appropriate for the defendant’s needs, that the probation officer determines will—
 (i)reduce the likelihood the defendant will abuse drugs or alcohol if the defendant has a history of substance abuse;
 (ii)reduce the defendant’s likelihood of recidivism by addressing the defendant’s specific recidivism risk factors; and
 (iii)assist the defendant preparing for reentry into the community. (2)ExceptionsThe information described in paragraph (1)(C)(iii) shall not be required to be included under paragraph (1), in the discretion of the Probation Officer, if the applicable sentencing range under the sentencing guidelines, as determined by the probation officer, includes a sentence of life imprisonment or a sentence of probation.;
 (C)in subsection (c), as redesignated, in the first sentence, by striking subsection (a) or (c) and inserting subsection (a) or (d); and (D)in subsection (d), as redesignated, by striking subsection (a) or (b) and inserting subsection (a) or (c).
 (2)Technical and conforming amendmentSection 3672 of title 18, United States Code, is amended in the eighth undesignated paragraph by striking subsection (b) or (c) and inserting subsection (c) or (d).
 (b)Promoting full utilization of residential drug treatmentSection 3621(e)(2) of title 18, United States Code, is amended by adding at the end the following:  (C)Commencement of treatmentNot later than 12 months after the date of enactment of this subparagraph, the Director of the Bureau of Prisons shall ensure that each eligible prisoner has an opportunity to commence participation in treatment under this subsection by such date as is necessary to ensure that the prisoner completes such treatment not later than 1 year before the date on which the prisoner would otherwise be released from custody prior to the application of any reduction in sentence pursuant to this paragraph.
 (D)Other creditsThe Director of the Bureau of Prisons may, in the Director’s discretion, reduce the credit awarded under subsection (h)(6)(A) to a prisoner who receives a reduction under subparagraph (B), but such reduction may not exceed one-half the amount of the reduction awarded to the prisoner under subparagraph (B)..
				(c)Supervised release pilot program To reduce recidivism and improve recovery from alcohol and drug
			 abuse
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrative Office of the United States Courts shall establish a recidivism reduction and recovery enhancement pilot program, premised on high-intensity supervision and the use of swift, predictable, and graduated sanctions for noncompliance with program rules, in Federal judicial districts selected by the Administrative Office of the United States Courts in consultation with the Attorney General.
 (2)Requirements of programParticipation in the pilot program required under paragraph (1) shall be subject to the following requirements:
 (A)Upon entry into the pilot program, the court shall notify program participants of the rules of the program and consequences for violating such rules, including the penalties to be imposed as a result of such violations pursuant to subparagraph (E).
 (B)Probation officers shall conduct regular drug testing of all pilot program participants with a history of substance abuse.
 (C)In the event that a probation officer determines that a participant has violated a term of supervised release, the officer shall notify the court within 24 hours of such determination, absent good cause.
 (D)As soon as is practicable, and in no case more than 1 week after the violation was reported by the probation officer, absent good cause, the court shall conduct a hearing on the alleged violation.
 (E)If the court determines that a program participant has violated a term of supervised release, it shall impose an appropriate sanction, which may include the following, if appropriate:
 (i)Modification of the terms of such participant’s supervised release, which may include imposition of a period of home confinement.
 (ii)Referral to appropriate substance abuse treatment. (iii)Revocation of the defendant’s supervised release and the imposition of a sentence of incarceration that is no longer than necessary to punish the participant for such violation and deter the participant from committing future violations.
 (iv)For participants who habitually fail to abide by program rules or pose a threat to public safety, termination from the program.
							(3)Status of participant if incarcerated
 (A)In generalIn the event that a program participant is sentenced to incarceration as described in paragraph (2)(E)(iii), the participant shall remain in the program upon release from incarceration unless terminated from the program in accordance with paragraph (2)(E)(iv).
 (B)Policies for maintaining employmentThe Bureau of Prisons, in consultation with the Chief Probation Officers of the Federal judicial districts selected for participation in the pilot program required under paragraph (1), shall develop policies to enable program participants sentenced to terms of incarceration as described in paragraph (2)(E) to, where practicable, serve the terms of incarceration while maintaining employment, including allowing the terms of incarceration to be served on weekends.
						(4)Advisory sentencing policies
 (A)In generalThe United States Sentencing Commission, in consultation with the Chief Probation Officers, the United States Attorneys, Federal Defenders, and Chief Judges of the districts selected for participation in the pilot program required under paragraph (1), shall establish advisory sentencing policies to be used by the district courts in imposing sentences of incarceration in accordance with paragraph (2)(E).
 (B)RequirementThe advisory sentencing policies established under subparagraph (A) shall be consistent with the stated goal of the pilot program to impose predictable and graduated sentences that are no longer than necessary for violations of program rules.
 (5)Duration of programThe pilot program required under paragraph (1) shall continue for not less than 5 years and may be extended for not more than 5 years by the Administrative Office of the United States Courts.
					(6)Assessment of program outcomes and report to congress
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Administrative Office of the United States Courts shall conduct an evaluation of the pilot program and submit to Congress a report on the results of the evaluation.
 (B)ContentsThe report required under subparagraph (A) shall include— (i)the rates of substance abuse among program participants;
 (ii)the rates of violations of the terms of supervised release by program participants, and sanctions imposed;
 (iii)information about employment of program participants; (iv)a comparison of outcomes among program participants with outcomes among similarly situated individuals under the supervision of United States Probation and Pretrial Services not participating in the program; and
 (v)an assessment of the effectiveness of each of the relevant features of the program. 106.Promoting successful reentry (a)Federal reentry demonstration projects (1)Evaluation of existing best practices for reentryNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall—
 (A)evaluate best practices used for the reentry into society of individuals released from the custody of the Bureau of Prisons, including—
 (i)conducting examinations of reentry practices in Federal, State, and local justice systems; and (ii)consulting with Federal, State, and local prosecutors, Federal, State, and local public defenders, nonprofit organizations that provide reentry services, and criminal justice experts; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that details the evaluation conducted under subparagraph (A).
 (2)Creation of reentry demonstration projectsNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall, subject to the availability of appropriations, select an appropriate number of Federal judicial districts to conduct Federal reentry demonstration projects using the best practices identified in the evaluation conducted under paragraph (1), which may include Federal judicial districts with existing reentry programs. The Attorney General shall determine the appropriate number of Federal judicial districts to conduct demonstration projects under this paragraph.
 (3)Project designFor each Federal judicial district selected under paragraph (2), the United States Attorney, in consultation with the Chief Judge, Chief Federal Defender, the Chief Probation Officer, the Bureau of Justice Assistance, the National Institute of Justice, and criminal justice experts shall design a Federal reentry demonstration project for the Federal judicial district in accordance with paragraph (4).
 (4)Project elementsA project designed under paragraph (3) shall coordinate efforts by Federal agencies to assist participating prisoners in preparing for and adjusting to reentry into the community and may include, as appropriate—
 (A)the use of community correctional facilities and home confinement, as determined to be appropriate by the Bureau of Prisons;
 (B)a reentry review team for each prisoner to develop a reentry plan specific to the needs of the prisoner, and to meet with the prisoner following transfer to monitor the reentry plan;
 (C)steps to assist the prisoner in obtaining health care, housing, and employment, before the prisoner’s release from a community correctional facility or home confinement;
 (D)regular drug testing for participants with a history of substance abuse; (E)substance abuse treatment, which may include addiction treatment medication, if appropriate, medical treatment, including mental health treatment, occupational, vocational and educational training, apprenticeships, life skills instruction, recovery support, conflict resolution training, and other programming to promote effective reintegration into the community;
 (F)the participation of volunteers to serve as advisors and mentors to prisoners being released into the community;
 (G)steps to ensure that the prisoner makes satisfactory progress toward satisfying any obligations to victims of the prisoner’s offense, including any obligation to pay restitution; and
 (H)the appointment of a reentry coordinator in the United States Attorney’s Office. (5)Review of project outcomesNot later than 3 years after the date of enactment of this Act, the Administrative Office of the United States Courts, in consultation with the Attorney General, shall—
 (A)evaluate the results from each Federal judicial district selected under paragraph (2), including the extent to which participating prisoners released from the custody of the Bureau of Prisons were successfully reintegrated into their communities, including whether the participating prisoners maintained employment, and refrained from committing further offenses; and
 (B)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that contains—
 (i)the evaluation of the best practices identified in the report required under paragraph (1); and (ii)the results of the demonstration projects required under paragraph (2).
							(b)Study on the impact of reentry on certain communities
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the impact of reentry of prisoners on communities in which a disproportionate number of individuals reside upon release from incarceration.
 (2)ContentsThe report required under paragraph (1) shall analyze the impact of reentry of individuals released from both State and Federal correctional systems as well as State and Federal juvenile justice systems, and shall include—
 (A)an assessment of the reentry burdens borne by local communities and local law enforcement agencies; (B)a review of the resources available in such communities to support successful reentry, including resources provided by State, local, and Federal governments, the extent to which those resources are used effectively; and
 (C)recommendations to strengthen the resources in such communities available to support successful reentry and to lessen the burden placed on such communities by the need to support reentry.
						(c)Facilitating reentry assistance to veterans
 (1)In generalNot later than 2 months after the date of the commencement of a prisoner’s sentence pursuant to section 3585(a) of title 18, United States Code, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs and the Secretary of Labor if the prisoner’s presentence report, prepared pursuant to section 3552 of title 18, United States Code, indicates that the prisoner has previously served in the Armed Forces of the United States or if the prisoner has so notified the Bureau of Prisons.
 (2)Post-commencement noticeIf the prisoner informs the Bureau of Prisons of the prisoner’s prior service in the Armed Forces of the United States after the commencement of the prisoner’s sentence, the Director of the Bureau of Prisons shall notify the Secretary of Veterans Affairs and the Secretary of Labor not later than 2 months after the date on which the prisoner provides such notice.
 (3)Contents of noticeThe notice provided by the Director of the Bureau of Prisons to the Secretary of Veterans Affairs and the Secretary of Labor under this subsection shall include the identity of the prisoner, the facility in which the prisoner is located, the prisoner’s offense of conviction, and the length of the prisoner’s sentence.
 (4)Access to VA and DOLThe Bureau of Prisons shall provide the Department of Veterans Affairs and the Department of Labor with reasonable access to any prisoner who has previously served in the Armed Forces of the United States for purposes of facilitating that prisoner’s reentry.
					107.Parole for juveniles
 (a)In generalChapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following:
					
						5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18
 (a)In generalNotwithstanding any other provision of law, a court may reduce a term of life imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if—
 (1)the defendant has served 30 years in custody for the offense; and (2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification.
 (b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervise release shall be in accordance with section 3583.
 (c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider—
 (1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;
 (2)the age of the defendant at the time of the offense; (3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution to which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;
 (4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;
 (5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;
 (6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;
 (7)any report of physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;
 (8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system;
 (9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;
 (10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing them to the otherwise applicable term of imprisonment;
 (11)input from local law enforcement authorities regarding prior conduct and any other relevant information; and
 (12)any other information the court determines relevant to the decision of the court. (d)Limitation on applications pursuant to this section (1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.
 (2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.
 (3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant.
								(e)Procedures
 (1)NoticeThe Bureau of Prisons shall provide written notice of this section to— (A)any defendant who has served 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and
 (B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.
 (2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771.
								(3)Application
 (A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.
 (B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.
									(4)Expanding the record; hearing
 (A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.
									(B)Hearing
 (i)In generalThe court shall conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.
 (ii)EvidenceIn a hearing under this section, the court may allow for parties to present evidence. (iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.
 (v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section.
 (C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.
 (f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population..
 (b)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:
					5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age
			  18..
 (c)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.
 108.Compassionate release initiativeSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended— (1)in paragraph (1)—
 (A)by inserting and eligible terminally ill offenders after elderly offenders each place that term appears; and (B)in subparagraph (B), by inserting , upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible terminally ill offender after to home detention;
 (2)in paragraph (2), by inserting or eligible terminally ill offender after elderly offender; (3)in paragraph (3), by striking and shall be carried out during fiscal years 2009 and 2010;
 (4)in paragraph (4)— (A)by inserting or eligible terminally ill offender after each eligible elderly offender; and
 (B)by inserting and eligible terminally ill offenders after eligible elderly offenders; and (5)in paragraph (5)—
 (A)in subparagraph (A)— (i)in clause (i), by striking 65 years and inserting 60 years; and
 (ii)in clause (ii)— (I)by striking the greater of 10 years or; and
 (II)by striking 75 percent and inserting 2/3; and (B)by adding at the end the following:
						
 (D)Eligible terminally ill offenderThe term eligible terminally ill offender means an offender in the custody of the Bureau of Prisons who— (i)is serving a term of imprisonment based on conviction for an offense or offenses that do not include any crime of violence (as defined in section 16 of title 18, United States Code), sex offense (as defined in section 111(5) of the Sex Offender Registration and Notification Act (34 U.S.C. 20911(5))), offense described in section 2332b(g)(5)(B) of title 18, United States Code, or offense under chapter 37 of title 18, United States Code;
 (ii)satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and (iii)has been determined by a medical doctor approved by the Bureau of Prisons to be—
 (I)in need of care at a nursing home, intermediate care facility, or assisted living facility, as those terms are defined in section 232 of the National Housing Act (12 U.S.C. 1715w); or
 (II)diagnosed with a terminal illness.. IIBureau of prisons secure firearms storage 201.Short titleThis title may be cited as the Lieutenant Osvaldo Albarati Correctional Officer Self-Protection Act of 2017.
 202.FindingsCongress finds that— (1)the Law Enforcement Officers Safety Act of 2004 (Public Law 108–277; 118 Stat. 865) gives certain law enforcement officers, including certain correctional officers of the Bureau of Prisons, the right to carry a concealed firearm in all 50 States for self-protection;
 (2)the purpose of that Act is to allow certain law enforcement officers to protect themselves while off duty;
 (3)correctional officers of the Bureau of Prisons have been the targets of assaults and murders while off duty; and
 (4)while that Act allows certain law enforcement officers to protect themselves off duty, the Director of the Bureau of Prisons allows correctional officers of the Bureau of Prisons to securely store personal firearms at only 33 Federal penal and correctional institutions while at work.
				203.Secure firearms storage
 (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:  4050.Secure firearms storage (a)DefinitionsIn this section—
 (1)the term employee means a qualified law enforcement officer employed by the Bureau of Prisons; and (2)the terms firearm and qualified law enforcement officer have the meanings given those terms in section 926B.
 (b)Secure firearms storageThe Director of the Bureau of Prisons shall ensure that each chief executive officer of a Federal penal or correctional institution—
 (1)(A)provides a secure storage area located outside of the secure perimeter of the institution for employees to store firearms; or
 (B)allows employees to store firearms in a vehicle lockbox approved by the Director of the Bureau of Prisons; and
 (2)notwithstanding any other provision of law, allows employees to carry concealed firearms on the premises outside of the secure perimeter of the institution..
 (b)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, as amended by this Act, is further amended by adding at the end the following:
					4050. Secure firearms storage..
				IIINational Criminal Justice Commission
 301.Short titleThis title may be cited as the National Criminal Justice Commission Act of 2017.
 302.FindingsCongress finds that— (1)it is in the interest of the Nation to establish a commission to undertake a comprehensive review of the criminal justice system;
 (2)there has not been a comprehensive study since the President’s Commission on Law Enforcement and Administration of Justice was established in 1965;
 (3)that commission, in a span of 18 months, produced a comprehensive report entitled The Challenge of Crime in a Free Society, which contained 200 specific recommendations on all aspects of the criminal justice system involving Federal, State, tribal, and local governments, civic organizations, religious institutions, business groups, and individual citizens; and
 (4)developments over the intervening 50 years require once again that Federal, State, tribal, and local governments, law enforcement agencies, including rank and file officers, civil rights organizations, community-based organization leaders, civic organizations, religious institutions, business groups, and individual citizens come together to review evidence and consider how to improve the criminal justice system.
				303.Establishment
 of commissionThere is established a commission to be known as the National Criminal Justice Commission (referred to in this title as the Commission).
			304.Purpose of
 the commissionThe Commission shall— (1)undertake a comprehensive review of the criminal justice system;
 (2)make recommendations for Federal criminal justice reform to the President and Congress; and
 (3)disseminate findings and supplemental guidance to the Federal Government, as well as to State, local, and tribal governments.
				305.Review, recommendations, and report
				(a)General
 reviewThe Commission shall undertake a comprehensive review of all areas of the criminal justice system, including Federal, State, local, and tribal governments’ criminal justice costs, practices, and policies.
				(b)Recommendations
 (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the President and Congress recommendations for changes in Federal oversight, policies, practices, and laws designed to prevent, deter, and reduce crime and violence, reduce recidivism, improve cost-effectiveness, and ensure the interests of justice at every step of the criminal justice system.
 (2)Unanimous consent requiredA recommendation of the Commission may be adopted and submitted under paragraph (1) if the recommendation is approved by a unanimous vote of the Commissioners at a meeting where a quorum is present pursuant to section 306(d).
 (3)RequirementThe recommendations submitted under this subsection shall be made available to the public.
					(c)Report
 (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall also disseminate to the Federal Government, as well as to State, local, and tribal governments, a report that details the findings and supplemental guidance of the Commission regarding the criminal justice system at all levels of government.
 (2)Majority vote requiredCommission findings and supplemental guidance may be adopted and included in the report required under paragraph (1) if the findings or guidance is approved by a majority vote of the Commissioners at a meeting where a quorum is present pursuant to section 306(d), except that any Commissioners dissenting from particular findings or supplemental guidance shall have the right to state the reason for their dissent in writing and such dissent shall be included in the report of the Commission.
 (3)RequirementThe report submitted under this subsection shall be made available to the public.
 (d)Prior commissionsThe Commission shall take into consideration the work of prior relevant commissions in conducting its review.
 (e)State and local governmentIn issuing its recommendations and report under this section, the Commission shall not infringe on the legitimate rights of the States to determine their own criminal laws or the enforcement of such laws.
				(f)Public
 hearingsThe Commission shall conduct public hearings in various locations around the United States.
				(g)Consultation
			 with government and nongovernment representatives
					(1)In
 generalThe Commission shall— (A)closely consult with Federal, State, local, and tribal government and nongovernmental leaders, including State, local, and tribal law enforcement officials, including rank and file officers, legislators, public health officials, judges, court administrators, prosecutors, defense counsel, victims’ rights organizations, probation and parole officials, criminal justice planners, criminologists, civil rights and liberties organizations, community-based organization leaders, formerly incarcerated individuals, professional organizations, and corrections officials; and
 (B)include in the final report required under subsection (c) summaries of the input and recommendations of these leaders.
						(2)United States
 Sentencing CommissionTo the extent the review and recommendations required by this section relate to sentencing policies and practices for the Federal criminal justice system, the Commission shall conduct such review and make such recommendations in consultation with the United States Sentencing Commission.
 (h)Sense of Congress, goal of unanimityIt is the sense of the Congress that, given the national importance of the matters before the Commission, the Commission should work toward unanimously supported findings and supplemental guidance, and that unanimously supported findings and supplemental guidance should take precedence over those findings and supplemental guidance that are not unanimously supported.
				306.Membership
				(a)In
 generalThe Commission shall be composed of 14 members, as follows:
 (1)One member shall be appointed by the President, who shall serve as co-chairman of the Commission.
 (2)One member shall be appointed by the leader of the Senate, in consultation with the leader of the House of Representatives, that is a member of the opposite party of the President, who shall serve as co-chairman of the Commission.
 (3)Two members shall be appointed by the senior member of the Senate leadership of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (4)Two members shall be appointed by the senior member of the Senate leadership of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (5)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party, in consultation with the Republican leadership of the Committee on the Judiciary.
 (6)Two members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party, in consultation with the Democratic leadership of the Committee on the Judiciary.
 (7)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with the leader of the Senate (majority or minority leader, as the case may be) of the Republican Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party.
 (8)Two members, who shall be State and local representatives, shall be appointed by the President in agreement with the leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party and the leader of the House of Representatives (majority or minority leader, as the case may be) of the Democratic Party.
					(b)Membership
 (1)QualificationsThe individuals appointed from private life as members of the Commission shall be individuals with distinguished reputations for integrity and nonpartisanship who are nationally recognized for expertise, knowledge, or experience in such relevant areas as—
 (A)law enforcement;
 (B)criminal justice;
 (C)national security;
 (D)prison and jail administration;
 (E)prisoner reentry;
 (F)public health, including physical and sexual victimization, drug addiction and mental health;
 (G)victims’ rights;
 (H)civil rights; (I)civil liberties;
 (J)court administration;
 (K)social services; and
 (L)State, local, and tribal government.
 (2)DisqualificationAn individual shall not be appointed as a member of the Commission if such individual possesses any personal financial interest in the discharge of any of the duties of the Commission.
 (3)TermsMembers shall be appointed for the life of the Commission.
					(c)Appointment;
			 first meeting
 (1)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.
					(2)First
 meetingThe Commission shall hold its first meeting on the date that is 60 days after the date of enactment of this Act, or not later than 30 days after the date on which funds are made available for the Commission, whichever is later.
 (3)EthicsAt the first meeting of the Commission, the Commission shall draft appropriate ethics guidelines for commissioners and staff, including guidelines relating to conflict of interest and financial disclosure. The Commission shall consult with the Senate and House Committees on the Judiciary as a part of drafting the guidelines and furnish the committees with a copy of the completed guidelines.
					(d)Meetings;
			 quorum; vacancies
 (1)MeetingsThe Commission shall meet at the call of the co-chairs or a majority of its members.
 (2)QuorumEight members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of receiving testimony.
 (3)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. If vacancies in the Commission occur on any day after 45 days after the date of the enactment of this Act, a quorum shall consist of a majority of the members of the Commission as of such day, so long as not less than 1 Commission member chosen by a member of each party, Republican and Democratic, is present.
					(e)Actions of
			 Commission
					(1)In
 generalThe Commission— (A)shall, subject to the requirements of section 305, act by resolution agreed to by a majority of the members of the Commission voting and present; and
 (B)may establish panels composed of less than the full membership of the Commission for purposes of carrying out the duties of the Commission under this title—
 (i)which shall be subject to the review and control of the Commission; and
 (ii)any findings and determinations made by such a panel shall not be considered the findings and determinations of the Commission unless approved by the Commission.
 (2)DelegationAny member, agent, or staff of the Commission may, if authorized by the co-chairs of the Commission, take any action which the Commission is authorized to take pursuant to this title.
					307.Administration
				(a)Staff
					(1)Executive
 directorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate established for the Certified Plan pay level for the Senior Executive Service under section 5382 of title 5, United States Code.
					(2)Appointment and
 compensationThe co-chairs of the Commission shall designate and fix the compensation of the Executive Director and, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
					(3)Personnel as
			 Federal employees
						(A)In
 generalThe Executive Director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
						(B)Members of
 commissionSubparagraph (A) shall not be construed to apply to members of the Commission.
						(4)The
 compensation of commissionersEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States, State, or local government shall serve without compensation in addition to that received for their services as officers or employees.
					(5)Travel
 expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
					(b)Experts and
 consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
				(c)Detail of
 government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
				(d)Other
 resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from the Library of Congress, the Department of Justice, the Office of National Drug Control Policy, the Department of State, and other agencies of the executive and legislative branches of the Federal Government. The co-chairs of the Commission shall make requests for such access in writing when necessary.
				(e)Volunteer
 servicesNotwithstanding the provisions of section 1342 of title 31, United States Code, the Commission is authorized to accept and utilize the services of volunteers serving without compensation. The Commission may reimburse such volunteers for local travel and office supplies, and for other travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code. A person providing volunteer services to the Commission shall be considered an employee of the Federal Government in performance of those services for the purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries, chapter 171 of title 28, United States Code, relating to tort claims, and chapter 11 of title 18, United States Code, relating to conflicts of interest.
				(f)Obtaining
 official dataThe Commission may secure directly from any agency of the United States information necessary to enable it to carry out this title. Upon the request of the co-chairs of the Commission, the head of that department or agency shall furnish that information to the Commission. The Commission shall not have access to sensitive information regarding ongoing investigations.
 (g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
				(h)Administrative
 reportingThe Commission shall issue biannual status reports to Congress regarding the use of resources, salaries, and all expenditures of appropriated funds.
 (i)ContractsThe Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties and responsibilities. A contract, lease or other legal agreement entered into by the Commission may not extend beyond the date of the termination of the Commission.
 (j)GiftsSubject to existing law, the Commission may accept, use, and dispose of gifts or donations of services or property.
				(k)Administrative
 assistanceThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this title. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.
				(l)Nonapplicability
			 of FACA and public access to meetings and minutes
					(1)In
 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
					(2)Meetings and
			 minutes
						(A)Meetings
 (i)AdministrationAll meetings of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Commission may administer oaths or affirmations to any person appearing before it.
 (ii)NoticeAll open meetings of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.
							(B)Minutes and
 public availabilityMinutes of each open meeting shall be kept and shall contain a record of the people present, a description of the discussion that occurred, and copies of all statements filed. The minutes and records of all open meetings and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.
 (m)ArchivingNot later than the date of termination of the Commission, all records and papers of the Commission shall be delivered to the Archivist of the United States for deposit in the National Archives.
 308.Authorization for use of fundsFor each of fiscal years 2018 and 2019, the Attorney General may use, from any unobligated balances made available under the heading General Administration to the Department of Justice in an appropriations Act, such amounts as are necessary, not to exceed $7,000,000 per fiscal year and not to exceed $14,000,000 total for both fiscal years, to carry out this title, except that none of the funds authorized to be used to carry out this title may be used for international travel.
 309.SunsetThe Commission shall terminate 60 days after the Commission submits the report required under section 305(c) to Congress.
			
